    Case: 1:17-cv-07881 Document #: 38 Filed: 10/08/18 Page 1 of 3 PageID #:314



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 CASCADES AV LLC,

                        Plaintiff,
                                                     Case No. 17-cv-7881
                                                     Judge Thomas M. Durkin
                v.
                                                     JURY TRIAL DEMANDED
 EVERTZ MICROSYSTEMS, LTD,

                        Defendant.

     DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

       Defendant Evertz Microsystems, Ltd. (“Evertz”), by its attorneys and pursuant to Federal

Rule of Civil Procedure 12(b)(6), hereby moves to dismiss Plaintiff’s Complaint. This motion is

supported by Evertz’s Memorandum of Law in Support of its Motion to Dismiss (the

“Memorandum”), which is incorporated herein by reference.

       WHEREFORE, for all of the reasons stated in the accompanying Memorandum, Evertz

respectfully requests that the Court dismiss Plaintiff’s Complaint and grant Evertz other such relief

to which it may be entitled.

                                                Respectfully submitted,
  Dated: October 8, 2018                         /s/ Elizabeth R. Brannen
                                                 Andrew D. Campbell
                                                 Rebekah H. Parker
                                                 NOVACK AND MACEY LLP
                                                 100 North Riverside Plaza
                                                 Chicago, IL 60606
                                                 Telephone: (312) 419-6900
                                                 Facsimile: (312) 419-6928
                                                 acampbell@novackmacey.com
                                                 rparker@novackmacey.com
                                                 Local Counsel for Defendant
Case: 1:17-cv-07881 Document #: 38 Filed: 10/08/18 Page 2 of 3 PageID #:315




                                    Thad A. Davis (admitted pro hac vice)
                                    GIBSON DUNN & CRUTCHER LLP
                                    555 Mission Street, Suite 3000
                                    San Francisco, CA 94105
                                    Telephone: (415) 393-8200
                                    Facsimile: (415) 393-8306
                                    tdavis@gibsondunn.com

                                    Elizabeth Brannen (admitted pro hac vice)
                                    STRIS & MAHER LLP
                                    725 S Figueroa St., St 1830
                                    Los Angeles, CA 90017
                                    Telephone: (213) 995-6809
                                    Facsimile: (213) 995-2708
                                    elizabeth.brannen@strismaher.com


                                    ATTORNEYS FOR DEFENDANT
                                    EVERTZ MICROSYSTEMS, LTD.




                                    2
    Case: 1:17-cv-07881 Document #: 38 Filed: 10/08/18 Page 3 of 3 PageID #:316



                                CERTIFICATE OF SERVICE

       Rebekah H. Parker, an attorney, hereby certifies that, on October 8, 2018, she caused a true

and correct copy of the foregoing Defendant’s Motion to Dismiss for Failure to State A Claim,

to be filed electronically with the Court’s CM/ECF system, and that notice of this filing was sent

by electronic mail to all parties by operation of the Court’s electronic filing system or by mail to

anyone unable to receive electronic filings as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF system.

                                                   /s/ Rebekah H. Parker
